Citation Nr: 0923998	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO. 04-11 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
condition, claimed as secondary to a service-connected left 
knee disabilities.

3. Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
condition, claimed as secondary to a service-connected left 
knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from May 2001 and January 2002 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in St. Petersburg, Florida, that denied 
the benefits sought on appeal.

As noted in the June 2007 Board Remand, in an attachment to 
both his Notice of Disagreement (NOD) and VA Form 9, the 
Veteran seeks an increased rating for his service-connected 
left knee disabilities, and also raises service connection 
claims for "certain diseases," such as peripheral neuropathy 
and a thyroid condition. These issues have not been developed 
by the RO and are again REFERRED for clarification and 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Diabetes Mellitus

The Veteran is seeking to establish service connection for 
diabetes mellitus, which he contends is secondary to his 
exposure to herbicides while in service. Service connection 
may be granted on a presumptive basis for certain diseases 
(including diabetes mellitus, type II) associated with 
exposure to certain herbicide agents, even though there is no 
record of such disease during service, if they manifest to a 
compensable degree anytime after service, in a Veteran who 
had active military, naval, or air service for at least 90 
days, during the period beginning on January 9, 1962, and 
ending on May 7, 1975, in the Republic of Vietnam, including 
the waters offshore, and other locations if the conditions of 
service involved duty or visitation in Vietnam. 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313. The Veteran's 
service personnel records show that he was stationed in 
Thailand from June 1968 to June 1969, and in Germany from 
July 1969 to September 1970. His DD Form 214 denotes receipt 
of the Vietnam Service Medal during his period of service. 
The Veteran contends that during his tour in Germany he was 
exposed to herbicides while clearing foliage and laying 
pipelines for Army Camps. See March 2004 VA Form 9. He also 
contends that he was stationed in an area over which planes 
flew spraying herbicides to kill thick foliage. Id. 

This claim was remanded in June 2007 in order for VA to 
obtain the Veteran's service personnel records to establish 
whether he served in Vietnam, or was actually otherwise 
exposed to herbicides. There is no indication in the 
personnel folder obtained that he was stationed in Vietnam, 
but the Veteran has never claimed such. It is unclear to the 
Board why, on Remand, the RO or Appeals Management Center 
(AMC) failed to attempt to confirm the whereabouts and goings 
on of the Veteran's unit in Thailand and/or Germany in order 
to corroborate that he was actually exposed to herbicides 
while in service during the Vietnam Era. Documents such as 
unit histories, morning reports, or the like must be obtained 
in order to establish these facts. Because these records are 
within federal government control, they fall under the 
38 C.F.R. § 3.159(c)(2) duty to assist. While the Board 
regrets the delay, this matter must be remanded so that 
complete development can occur prior to the Board's 
adjudication of this issue. 

Right Hip and Knee

In June 2007, the Board remanded the issues of whether new 
and material evidence has been submitted to reopen the claims 
of entitlement to service connection for right hip and knee 
disabilities, including as secondary to the service-connected 
left knee disability. As the Board pointed out, November 2001 
notice to the Veteran was insufficient, because it did not 
inform the Veteran of what medical and lay evidence is 
necessary to substantiate his secondary service-connection 
claims. The notice was also noncompliant with the findings in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). VA's July 2007 corrective 
notice was largely compliant, but continued to completely 
fail to notify the Veteran of the medical and lay evidence 
that is necessary to substantiate his secondary service-
connection claims under 38 C.F.R. § 3.310. He has never, 
throughout the course of this appeal, been notified of the 
evidence necessary to establish his claim. The Board simply 
cannot decide these issues with such a due process violation.

Also, under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist 
the Veteran in obtaining evidence relevant to his claims that 
is in the control of a Federal department or agency, 
including relevant records from the Social Security 
Administration. A review of the record reveals that the 
Veteran has received Social Security Disability (SSD) 
benefits as far back as November 1990.  See the Veteran's 
statement of January 1994.  At no time have the medical 
records in relation to his SSD claim been obtained and 
associated with the claims folder. Such records are 
especially relevant in this case, because there are private 
records seemingly missing from the claims folder, which may 
be included in the SSD records. A remand is required so that 
the Social Security records can be obtained.

The Board again points out that updated private treatment 
records should be obtained and associated with the claims 
folder. The Veteran was notified in July 2007 that 
authorizations to obtain these records were necessary to 
facilitate VA's ability to assist the Veteran. He did not 
respond to this letter with duly executed authorizations. 
Because this matter is being remanded for additional 
development anyway, the Board feels that the Veteran should 
be afforded a second opportunity to provide authorization to 
obtain relevant private treatment records. However, the 
Veteran is also put on notice that "[t]he duty to assist is 
not always a one-way street. If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).


Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's 38 C.F.R. § 3.159(b) 
duty to notify is met, including issuing 
corrective notice of the medical and lay 
evidence necessary to establish service 
connection on a secondary basis under 
38 C.F.R. § 3.310.

2. Obtain fully executed authorizations to 
obtain records from the Veteran's private 
treating doctors. Once those 
authorizations are received, attempt to 
secure those records, and associate all 
non-duplicative, relevant treatment 
records with the claims folder.

3. Ensure that 38 C.F.R. § 3.159(c)(2) is 
complied with by obtaining all relevant 
records from the Social Security 
Administration with regard to the 
Veteran's disability claim. Associate all 
relevant, non-duplicative records with the 
claims folder.

4. Advise the Veteran that he may submit 
any evidence in his possession that shows 
he was exposed to herbicides in Germany 
and/or Thailand.  

5. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




